228 Or. 472 (1961)
365 P.2d 293
IN THE MATTER OF JUDY ANN EASLEY ET AL
STATE OF OREGON
v.
EASLEY (HULL)
Supreme Court of Oregon.
Argued September 11, 1961.
Reversed October 18, 1961.
J. Raymond Carskadon, Portland, argued the cause and filed the briefs for appellant.
George I. Hansen, Deputy District Attorney, Oregon City, argued the cause for respondent. With him on the brief was William E. Schumaker, District Attorney, Oregon City.
Before McALLISTER, Chief Justice, and SLOAN, O'CONNELL, GOODWIN and BRAND, Justices.
REVERSED.
SLOAN, J.
This is an appeal from an order of the juvenile court of Clackamas county, entered pursuant to ORS *473 419.525, which terminated the parental rights of defendant Peggy Hull to her three children. The order is based upon a finding of the court that Peggy Hull was unfit to continue as a parent because her conduct and condition was seriously detrimental to the welfare of the children. ORS 419.525 requires that such a finding must be supported by a preponderance of competent evidence.
In this case we must disagree with the finding of the trial court. We cannot find a preponderance of evidence to show the unfitness of this mother. Certainly not of sufficient consequence to warrant forever depriving her of her children. The only evidence which supports a finding of unfitness must be inferred from evasive or possibly untrue answers given by defendant in her testimony. This is not sufficient to permit the court to sever the ties of blood between mother and children.
The order appealed from must be reversed. What additional proceedings, if any, are warranted by the passage of time since the hearing of this case must be decided by the conscientious trial judge.